    Case 01-01139-AMC   Doc 33111-17   Filed 08/26/19   Page 1 of 9




                          EXHIBIT 15

Non-Asbestos Human Health Risk Assessment (HHRA) (Excerpt)
                     (January 2013)
Case 01-01139-AMC   Doc 33111-17         Filed 08/26/19   Page 2 of 9




       Human Health Risk Assessment for
         Non-Asbestos Contaminants

                    Operable Unit 3

          Libby Asbestos Superfund Site
                 Libby, Montana



                         January 2013




             Prepared for, and with oversight by:

             U.S. Environmental Protection Agency
                           Region 8
                     1595 Wynkoop Street
                    Denver, Colorado 80202




                          Prepared by:

              CDM Federal Programs Corporation
                  555 17th Street, Suite 1100
                  Denver, Colorado 80202

                               and

                             SRC, Inc.
                    999 18th Street, Suite 1150
                    Denver, Colorado 80202
Case 01-01139-AMC   Doc 33111-17   Filed 08/26/19   Page 3 of 9
Case 01-01139-AMC         Doc 33111-17       Filed 08/26/19    Page 4 of 9



Executive Summary
This document is a human health risk assessment (HHRA) for non-asbestos
contaminants in Operable Unit 3 (OU3) of the Libby Asbestos Superfund Site in
Libby, Montana. Risks from human exposures to asbestos at OU3 are evaluated in a
separate report.

Site Description

Libby is a community in northwestern Montana that is located near a large open-pit
vermiculite mine. OU3 includes the property in and around the former vermiculite
mine and the geographic area surrounding the mine that may have been impacted by
releases and transport of contaminants (including both asbestos and non-asbestos
contaminants) from the mine. A preliminary study area boundary for OU3 is shown
by the red line in Figure ES-1.

The terrain in OU3 is mainly mountainous with dense forests and steep slopes. The
principal drainage for the site is Rainy Creek, which flows south and discharges into
the Kootenai River.

Land Use

Kootenai Development Corporation (KDC), a subsidiary of W.R. Grace & Co., owns
the mine and land surrounding the mine. The majority of the rest of the land in OU3
is managed by the U.S. Forest Service (USFS), although some parcels are owned by
the State of Montana and Plum Creek Timberlands, LP for commercial logging. The
area is used by humans for commercial and private logging, as well as hunting and
other recreational activities. USFS employees also perform land management and
firefighting activities in OU3.

Basis for Concern

Vermiculite from the mine at Libby is known to be contaminated with amphibole
asbestos, referred to as Libby amphibole (LA). Historic mining, milling, and
processing of vermiculite at the site are known to have caused releases of vermiculite
and LA to the environment. Due primarily to a concern for risk of adverse effects in
humans from inhalation exposure to LA, EPA listed the Libby Asbestos Superfund
Site on the National Priorities List in October 2002.

Although LA is the primary concern at the Libby Asbestos Superfund site, other
contaminants (mainly metals) present in the ore body may also have been released to
the environment as a result of past mining and milling activities. In addition, other
chemicals such as foaming agents, petroleum products, herbicides, pesticides, and
polychlorinated biphenyls (PCBs) may have been used or released during mining and
milling operations within OU3.



                                                                                   ES-1
Case 01-01139-AMC           Doc 33111-17        Filed 08/26/19      Page 5 of 9
                       Human Health Risk Assessment for Non-Asbestos Contaminants – Libby, OU3
                                                                           Executive Summary


Exposure Scenarios of Chief Concern

Under current site conditions, a range of different human receptors may be exposed
to contaminants in OU3, including:

   Trespasser in the mined area – This population includes older children and adults
     who trespass on the area of OU3 that has been disturbed by past mining activities.
     In this document, this is referred to as the “mined area.” The types of activities
     performed may include hiking and all terrain vehicle (ATV) riding within the
     mined area. The exposure of chief concern is incidental ingestion of soil and mine
     waste materials while engaged in activities in the mined area, although inhalation
     exposures during ATV riding may also occur.

   Recreational visitors along streams and ponds – This receptor population includes
     adults and older children who hike, fish, wade/swim or explore streams and
     ponds in OU3 that may be impacted by site releases. Exposures of concern include
     incidental ingestion of sediment and surface water, and ingestion of fish caught
     from the stream.

   Recreational visitors in the forested area – This receptor population includes older
     children and adults who engage in activities in OU3, such as camping, hiking, dirt
     bike riding, ATV riding, hunting, etc. The exposure of chief concern is incidental
     ingestion of soil while engaged in recreational activities in the forest, although
     inhalation exposures during ATV riding may also occur.

   Wood cutters and USFS workers in the forested area – This receptor population
     includes adult area residents who engage in harvesting wood for personal use,
     adult workers who are employed in commercial logging operations in OU3, and
     USFS workers who perform forest maintenance and firefighting activities in the
     forested area of OU3. As above, the exposure of chief concern is incidental
     ingestion of soil in the forest.

At present, there are no groundwater wells in OU3 that are used for drinking.
However, use of groundwater for drinking water by recreational visitors or workers
might occur in the future, so this pathway is also of potential concern.

OU3 does not include residential exposure scenarios. This is because any properties
geographically within OU3 that are currently residential will be evaluated as part of
OU4. Based on currently available information, future residential development is not
reasonably anticipated in other areas of OU3.

Chemicals of Potential Concern

EPA has performed several rounds of sampling and analysis to characterize the levels
of non-asbestos contaminants in environmental media in OU3, including soils and
mine wastes in the mined area, surface water and sediment in OU3 streams and
ponds, and groundwater from existing wells in the area. Because non-asbestos data



ES-2
           Case 01-01139-AMC            Doc 33111-17        Filed 08/26/19   Page 6 of 9
Human Health Risk Assessment for Non-Asbestos Contaminants – Libby, OU3
Executive Summary

          were not available for forest soils near the mine site, data from the mined area were
          used as a conservative surrogate for this medium.

          The data were used to identify non-asbestos chemicals of potential concern (COPCs)
          by comparing the maximum detected concentration for each chemical in each
          environmental medium to an appropriate risk-based concentration (RBC). If the
          maximum value exceeded the RBC, the chemical was retained as a COPC for that
          medium. Otherwise, the chemical was excluded as a COPC for that medium.

          Implementation of this selection process lead to the identification of the following
          COPCs:

                 Medium          Non-Asbestos COPCs
                 Surface water    manganese, fluoride, benzene
                 Sediment        arsenic, cobalt, iron, manganese, thallium
                 Groundwater      iron, manganese
                 Fish            no COPCs identified
                 Soil (a)        Ingestion: arsenic, cobalt, thallium, benzo(a)pyrene
                                 Inhalation: aluminum, arsenic, barium, cobalt,
                                 manganese, nickel
                   (a) Based on mine waste and soils in the mined area

          Exposure Assessment

          The following exposure scenarios were evaluated quantitatively:

             Incidental ingestion of surface water and sediment from site ponds and streams by
               recreational visitors

             Incidental ingestion of soil and mine waste materials in the mined area by
               trespassers

             Incidental ingestion of soil in the forested areas surrounding the mine by
               recreational visitors (hikers), wood cutters, and USFS personnel

             Inhalation of airborne particulates derived from soil and mine waste materials in
               the mined area and soil in the forest areas during ATV riding

             Hypothetical future ingestion of groundwater from wells in OU3 by recreational
               visitors

          Because no COPCs were identified for ingestion of fish, this pathway was not
          evaluated further.

          Exposure was quantified using the standard equations recommended by EPA for use
          at Superfund sites. Exposure parameters were based on EPA default guidelines, or
          were based on professional judgment. For the purposes of this risk assessment, focus




                                                                                                 ES-3
Case 01-01139-AMC                Doc 33111-17           Filed 08/26/19         Page 7 of 9
                           Human Health Risk Assessment for Non-Asbestos Contaminants – Libby, OU3
                                                                               Executive Summary


was placed on characterizing reasonable maximum exposure (RME), which is
representative of the high-end of the range of exposures which may be possible.
Exposure point concentrations were calculated from the data using EPA’s ProUCL
application to derive upper confidence limits (UCLs) on the mean concentration.

Toxicity Assessment

All toxicity values used to characterize risk were selected in accordance with EPA
established hierarchy, preferring values that are listed in EPA’s Integrated Risk
Information System (IRIS), which is an electronic database containing human health
toxicity values for various chemicals. If values were not available from IRIS, then the
next preference was to seek Provisional Peer Reviewed Toxicity Values for Superfund
(PPRTVs) developed by EPA’s Superfund Health Risk Technical Support Center. If
PPRTVs were not available, toxicity values were obtained from other sources, such as
the Agency for Toxic Substances and Disease Registry (ATSDR) minimal risk levels
(MRLs), California EPA Toxicity Criteria Database, and EPA Health Effects
Assessment Summary Tables (HEAST).

Risk Characterization

Non-cancer and cancer risks were computed from the exposure estimates and the
toxicity values in accordance with standard EPA equations.

In brief, non-cancer risk is expressed as a Hazard Quotient (HQ), which is the ratio of
the estimated dose to a safe dose. When exposure occurs to more than one chemical or
more than one medium, HQ values are summed to yield a Hazard Index (HI). Values
less than or equal to 1 indicate that non-cancer risk is not of concern, while values
above 1 indicate that non-cancer risks may be of concern.

Cancer risk is expressed as a probability that cancer will occur as a result of the site-
related exposure1. Values less than 1E-06 are considered so small as to be negligible,
while values above 1E-04 are considered to be sufficiently high that a response action
is generally warranted. Risks between 1E-04 and 1E-06 are usually considered
acceptable, but this is evaluated on a case-by-case basis.

Results

Table ES-1 summarizes total risks to recreational visitors summed across all exposure
media and COPCs. As shown, non-cancer HIs are below a level of concern (less than
1) and cancer risks are usually below the lower end of EPA’s risk range (less than 1E-
06), both within and across exposure scenarios. Risks to wood cutters and USFS
personnel from forest soil exposures are lower than values shown for the recreational

1
 Note that excess cancer risk can be expressed in several formats. A cancer risk expressed in a scientific
notation format as 1E-06 is equivalent to 1 in 1,000,000 or 10-6. Similarly, a cancer risk of 1E-04 is
equivalent to 1 in 10,000 or 10-4. For the purposes of this document, all cancer risks are presented in a
scientific notation format (i.e., 1E-06).




ES-4
           Case 01-01139-AMC            Doc 33111-17        Filed 08/26/19   Page 8 of 9
Human Health Risk Assessment for Non-Asbestos Contaminants – Libby, OU3
Executive Summary

          visitor. Based on these results, it is concluded that human health risks from exposure
          to non-asbestos COPCs at the OU3 are likely to be below a level of concern.

          Uncertainty Assessment

          Confidence in quantitative estimates of risks to humans from environmental
          contamination may be limited by uncertainty regarding a number of key data items,
          including concentration levels in the environment, the true level of human contact
          with contaminated media, and the true dose-response curves for non-cancer and
          cancer effects in humans. In some cases, the uncertainties may tend to result in an
          underestimation of risk, but the magnitude of the underestimation is generally
          believed to be small. Most uncertainties are addressed by making assumptions or
          estimates that are intentionally conservative, and that are more likely to overestimate
          than underestimate risks. In this case, because both cancer and non-cancer risk
          estimates are low, there is no significant doubt in the conclusion that non-asbestos
          chemicals are of low concern to humans in OU3.




                                                                                              ES-5
Case 01-01139-AMC          Doc 33111-17       Filed 08/26/19     Page 9 of 9



Section 9
Conclusions
In this assessment, risks were evaluated for the following scenarios for OU3:

  o   Trespassers to the mined area exposed by incidental ingestion to non-asbestos
      contaminants in soil and mine waste

  o   Recreational visitors exposed by incidental ingestion to non-asbestos
      contaminants in sediment and surface water along lower Rainy Creek

  o   Recreational visitors exposed by incidental ingestion to non-asbestos
      contaminants in forest soil

  o   Trespassers and recreational visitors exposed by inhalation to non-asbestos
      contaminants in air during ATV riding in the mined area and surrounding
      forest

  o   Risks to hypothetical future recreational visitors from ingestion (as drinking
      water) of non-asbestos contaminants in groundwater in OU3

Risk calculations were based on exposure parameters selected to represent RME
conditions. The estimated non-cancer risks were below a level of concern (all HI
values less than 1) for all chemicals and all media, both alone and in combination.
Likewise, estimated cancer risks were within EPA’s acceptable risk range (all values
less than 1E-05) for all chemicals and all media. These results indicate that exposure to
non-asbestos contaminants in OU3 is not likely to be of significant human health
concern.




                                                                                       9-1
